Citation Nr: 1629660	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a left knee condition, and if so whether the claim for residuals of total left knee replacement may be allowed.

3.  Entitlement to service connection for a right knee disorder, to include rheumatoid arthritis.  

4.  Entitlement to service connection for generalized rheumatoid arthritis, to include as due to herbicide exposure.

5.  Entitlement to service connection for a cardiovascular-renal disease, to include left ventricular hypertrophy and hypertension as due to herbicide exposure.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned.  The record was held open for 90 days.

Before reaching the merits of the issue of entitlement to service connection for residuals of total left knee replacement, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim for a left knee condition.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for residuals of total left knee replacement, right knee disorder, generalized rheumatoid arthritis, and cardiovascular-renal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issue of entitlement to service connection for PTSD.  

2.  In a February 1971 VA rating decision, the claim for entitlement to service connection for a left knee condition was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  

3.  The evidence received since the February 1971 VA rating decision, regarding a left knee condition, is not cumulative or redundant and raises the possibility of substantiating the claim for residuals of total left knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 1971 VA rating decision, denying entitlement to service connection for a left knee condition, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

3.  New and material evidence has been received since the February 1971 VA rating decision to reopen service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  On the record at the March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wanted to discontinue his appeal for the issue of entitlement to service connection for PTSD.  As he has withdrawn his appeal for this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

New and Material

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.  

In the February 1971 VA rating decision, service connection for a left knee condition was denied because it was not shown by the evidence of record in service or since separation from service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the February 1971 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Relevant evidence received since the February 1971 VA rating decision includes private treatment records showing MRI results of osteoarthritis changes in the left knee and he underwent a bilateral arthroscopic meniscus repair and synovectomy in August 2001, and he underwent a total left knee replacement in December 2002.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the February 1971 VA rating decision.  As a result, the claim for service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.  


ORDER

The appeal for entitlement to service connection for PTSD is dismissed. 

As new and material evidence has been received, the claim of entitlement to service connection for a left knee condition is reopened.


REMAND

Review of the record shows that since separation from service the Veteran underwent a total left knee replacement and has been diagnosed with osteoarthritis of the right and left knees, rheumatoid arthritis with peripheral neuropathy, left ventricular hypertrophy, hypertension, and non-ischemic cardiomyopathy.  

At the March 2016 Board hearing, the Veteran reported his in-service duties included a lot of climbing in and out of equipment, jumping, bending, stooping, and manual labor which caused wear and tear on his knees.  While he denied seeking any treatment for his knees during service, he reported seeking post-service occupations that did not involving the need to bend, pick up things, or put any pressure on his knees or back.  Review of private treatment records from Dr. Rashkin also document treatment for the Veteran's knees following a motor-vehicle accident in December 2001.

Review of the Veteran's service personnel records document his military occupational specialty (MOS) was a material facility specialist and he received the Vietnam Air Offensive Campaign (Phase II) Air Force Medal for combat service from January 1968 to March 1968 during service in Vietnam.  For purposes of this remand, the Board finds the Veteran's statements at the Board hearing regarding his in-service duties are accepted and deemed consistent with his period of service.  See 38 U.S.C.A. § 1154(b) (2015).  Moreover, review of his service treatment records document a reported complaint and assessment of chest wall pain in December 1968, and his service in the Republic of Vietnam presumes he had herbicide exposure therein.  

In light of these current diagnoses, presumed in-service musculoskeletal incurrences, documented in-service treatment for chest wall pain, presumed in-service herbicide exposure, and the Veteran's reported conscious avoidance of post-service occupations affecting the knees, the Board finds that additional development is needed to determine the etiology of his reported bilateral knee, generalized rheumatoid arthritis, and heart disorders.  Specifically, a remand is needed to obtain VA examinations and VA medical opinions for the issue of entitlement to service connection for residuals of total left knee replacement, right knee disorder, generalized rheumatoid arthritis, and cardiovascular-renal disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities from May 2016 forward.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

Examinations set out in the following paragraphs may be combined and conducted by single examiners where medically indicated, especially involving arthritic changes.

2.  After completing the foregoing development and associating all additional records with the claims file, obtain the appropriate examination to determine the etiology of any residuals of total left knee replacement and right knee disorder that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

For purposes of this examination, the examiner should presume the Veteran had combat exposure and herbicide exposure during his active service in Vietnam January 1968 to January 1969.

Identify any residuals of total left knee replacement and any right knee disorder since January 2004 (even if it has since resolved), to include osteoarthritis, right knee meniscus tear, and rheumatoid arthritis of the right knee.  For each residual/disorder identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include consideration of herbicide exposure, the Veteran's statements at the March 2016 Board hearing about in-service musculoskeletal incurrences impacting the knees, and post-service knee treatment. 

3.  Obtain the appropriate examination to determine the etiology of any diagnosis of generalized rheumatoid arthritis that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

For purposes of this examination, the examiner should presume the Veteran had combat exposure and herbicide exposure during his active service in Vietnam January 1968 to January 1969.

Identify any diagnosis of generalized rheumatoid arthritis since January 2004 (even if it has since resolved), to include rheumatoid arthritis with peripheral neuropathy.  For any diagnosis identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include consideration of herbicide exposure. 

4.  Obtain the appropriate examination to determine the etiology of any diagnosis of cardiovascular-renal disease that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

For purposes of this examination, the examiner should presume the Veteran had combat exposure and herbicide exposure during his active service in Vietnam January 1968 to January 1969.

Identify any diagnosis of a cardiovascular-renal disease since April 2004 (even if it has since resolved), to include left ventricular hypertrophy, hypertension, and non-ischemic cardiomyopathy.  For any diagnosis identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include consideration of herbicide exposure and December 1968 in-service complaint and treatment for chest wall pain. 

For purposes of this examination, the examiner should presume the Veteran had combat exposure and herbicide exposure during his active service in Vietnam January 1968 to January 1969.

5.  The Veteran is hereby notified the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

7.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


